Citation Nr: 1745298	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967 and from January 2003 to January 2004, with additional service in the Army National Guard until May 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for TDIU.  In October 2016 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  As observed at the hearing, the Veteran initiated an appeal of an October 2014 RO decision denying service connection for a right shoulder disability, but as he did not perfect the appeal to the Board by filing a substantive appeal after receipt of a statement of the case in July 2015, the matter is not in appellate status and will not be addressed.  


FINDING OF FACT

For the period considered in this appeal (from August 28, 2012), the Veteran's service-connected disabilities of lumbar degenerative disc disease (40 percent), posttraumatic stress disorder (30 percent), cervical disc disease status post laminectomy and discectomy (30 percent), right carpal tunnel syndrome (30 percent), left carpal tunnel syndrome (20 percent), malaria (0 percent), tinea pedis with traumatized nails (0 percent), and amebic dysentery (0 percent) are reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As this decision grants the benefit sought, discussion of the impact of the VCAA is not necessary.

Merits of TDIU Claim

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Throughout the period under consideration (since August 28, 2012), the Veteran's service-connected disabilities have been:  of lumbar degenerative disc disease, rated 40 percent; posttraumatic stress disorder, rated 30 percent; cervical disc disease status post laminectomy and discectomy, rated 30 percent; right carpal tunnel syndrome, rated 30 percent; left carpal tunnel syndrome, rated 20 percent; malaria, rated 0 percent; tinea pedis with traumatized nails, rated 0 percent; and amebic dysentery, rated 0 percent.  The combined rating is 90 percent; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

After consideration of all the relevant evidence, the Board finds that the Veteran is unemployable due his service-connected disabilities, and that a TDIU rating is warranted.  A discussion of the factual background of this case and the particular evidence that the Board has found persuasive follows.  

In August 2012, the Veteran filed various applications including claims for higher ratings for service-connected disabilities and for service connection for bilateral carpal tunnel syndrome; some of these claims, such as the claims for a higher rating for lumbar and cervical spine disabilities and the claim of service connection for bilateral carpal tunnel syndrome, were granted, effective August 28, 2012 (date of claim).  Notably, a TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2013, the RO sent the Veteran a letter, informing him of the evidence and information needed to substantiate a TDIU claim; the letter was accompanied by an application form.  In September 2013, the RO denied TDIU, finding that the TDIU application form (certifying his employment status) was not received.  His application form was received in August 2014, wherein he asserted that his service-connected disabilities prevent him from maintaining any substantially gainful occupation.  He indicated that he last worked full-time in March 2011, when he became too disabled to work.  He stated that his occupation throughout since 1985 was as an aircraft mechanic, and that he had not tried to obtain employment since he became too disabled to work.  He further indicated that he had a high school education and that beyond that he went to airframe and power plant school to become a certified airplane mechanic in the early 1990s.  He had not had any education or training since he became too disabled to work.  He asserted that it was very difficult for him to climb up and down aircraft and to work in confined spaces due to a plate in his neck (he also noted surgery on his [nonservice-connected] right shoulder).  In an attached statement, he described symptoms related to his cervical spine disability, carpal tunnel syndrome, and right shoulder.  

Information from the Veteran's former employers was subsequently received, and indicates that he retired from Boeing (where he served as an aircraft mechanic and flight test mechanic) in April 2006 after working there full-time since April 1985.  Beginning in August 2008, the Veteran worked part-time for Piasecki Aircraft Corporation, in flight test support; he was laid off from there in March 2011.  

In November 2012 the Veteran underwent a VA examination to determine whether his carpal tunnel syndrome was related to service.  He also underwent various VA examinations in January 2013 to assess the severity of his service-connected disabilities.  The 2012 examination report notes that the Veteran had bilateral carpal tunnel syndrome related to symptoms in service, which were considered moderate in severity and affecting both hands (he was noted to be "retired" at present and independent with regard to performing activities of daily living).  In 2013, of particular significance are the reports prepared by a neurologist, who reviewed the claims file and noted, among other things, that on an examination to evaluate the Veteran's posttraumatic stress disorder in July 2004, the Veteran was continuing to work for Boeing where the "physical part of the job is now too heavy for him, and he is in constant pain."  In response to a question as to whether the Veteran's bilateral carpal tunnel syndrome rendered him unemployable, she observed that the Veteran had performed duties involving much use of his hands, including repetitive activities such as torqueing and twisting motions that would affect the carpal tunnel syndrome.  She concluded that the Veteran would not be able to perform any substantially gainful employment because the positions for which he would be qualified would entail use of his hands, from mechanical work to writing or typing.  Another examiner evaluating the Veteran's service-connected lumbar and cervical spine disabilities concluded, despite positive findings that included radicular pain from the cervical spine and significant limitation of motion of the lower back and neck, that the low back and neck conditions would not impact on his ability to work.  However, this examiner did not furnish any explanation for such an opinion, and that he also did not appear to consider the Veteran's particular employment history or his education and training.  

At the October 2016 hearing before the Board, the Veteran testified that after he retired from Boeing Helicopter, he obtained a job at Piasecki Aviation and subsequently reached a point where he was unable to physically climb up on the aircraft to perform his duties (he said there were no ladders or scaffolding to assist).  He indicated that he was granted some accommodations by his supervisor even when he worked for Boeing, in light of his limited physical capabilities.  He noted in particular that pain caused by his bilateral carpal tunnel syndrome prevented him from consistently performing some of his duties that required use of his hands.  He figured that he could perform sedentary work with minimal use of his hands, such as answering telephones, but that he had no experience with any administrative type of work.  Regarding his education, he stated that he completed high school and then trained to be an airplane mechanic.  He described physical restrictions related to his service-connected low back, such as the inability to sit or stand for prolonged periods of time.  He also mentioned his anxiety in relation to his service-connected posttraumatic stress disorder, but asserted that it was basically his service-connected neck and back disabilities and his carpal tunnel syndrome that prevented him from working.  

Upon consideration of the totality of the lay and medical evidence discussed above, it is the Board's judgment that the Veteran's service-connected disabilities, by their nature and severity, are productive of such impairment that it is reasonable to conclude he is essentially rendered unemployable.  Findings of the VA neurological examiner in January 2013 corroborate the Veteran's claims of unemployability in her conclusion that the Veteran's carpal tunnel syndrome in both upper extremities precluded the type of physical work that he was specifically and solely trained to perform, namely, that of an aircraft mechanic.  Given the significant restrictions from the Veteran's right and left carpal tunnel syndrome combined with the symptomatology (neurologic manifestations, pain, and limitation of motion) attributable to his lumbar and cervical spine disabilities in particular, and in consideration of the Veteran's work history as an airplane mechanic, his high school education, and his lack of any further training or education beyond airplane mechanics, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

The Board finds that the evidence reasonably supports a finding that for the period considered in this appeal, since August 28, 2012, the Veteran meets the criteria for a TDIU rating, and resolving any reasonable doubt in his favor as required (see 38 C.F.R. §4.3), the Board concludes that a TDIU rating is warranted.   


ORDER

The appeal seeking a total disability rating based on individual unemployability due to service-connected disability is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


